         Case 1:16-cr-00318-AT Document 138 Filed 08/19/20 Page 1 of 2




United States District Court                           8/19/2020
For the Southern District of New York
____________________________________x
United States of America              16 cr 3180005 (AT)

          -v-                                      Order for Treatment

Wilfredo Laboy,
       Defendant.
____________________________________x

      Upon application of Wilfredo Laboy, by and through his attorney,

Donna R. Newman, Esq., to participate in the comprehensive drug addiction

treatment program offered at Bronx- Lebanon Life Recovery Center, 1285 Fulton

Avenue, Bronx, New York 10456, which program includes several phases of

treatment, including but not limited to detoxification, rehabilitation, in-patient

treatment, and out-patient treatment, and upon good cause shown,

      IT IS HEREBY ORDERED:

      1. Mr. Laboy is to report today to Bronx-Lebanon Life Recovery Center for

          immediate admission for detoxification treatment and rehabilitation;

      2. Mr. Laboy shall for a period of no less than 90 days participate in the

          Bronx-Lebanon Life Recovery Center in-patient residential substance

          abuse treatment program, including testing to determine whether Mr.

          Laboy has reverted to using drugs and/or alcohol;
          Case 1:16-cr-00318-AT Document 138 Filed 08/19/20 Page 2 of 2




        3. Upon completion of the Bronx-Lebanon Life Recovery Center in-patient

           residential treatment program, Mr. Laboy shall participate in an out-

           patient substance abuse program as directed by United States Probation

           Office for the Southern District of New York and which program may

           include testing to determine whether the defendant has reverted to using

           drugs and/or alcohol; and

           IT IS FUTHER ORDERED,

        4. Mr. Laboy shall execute any and all forms necessary for Bronx-Lebanon

           Life Recovery Center to communicate with and provide treatment

           records to the United States Probation Office for the Southern District of

           New York.

Date:

 __________________
    SO ORDERED.                              ________________________________
                                             Analisa Torres, USDJ
    Dated: August 19, 2020
           New York, New York
